Citation Nr: 0433291	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right shoulder injury with degenerative joint 
disease prior to April 29, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a right shoulder injury with degenerative joint 
disease from April 29, 2004.  


REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
September 1972 and from June 1978 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for hypertension and 
denied an increased rating for a right shoulder disability.  

In a June 2003 decision, the Board denied the claim for 
service connection for hypertension.  At that time, the Board 
also undertook additional development on the issue of 
entitlement to an increased rating for a right shoulder 
disability pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Subsequently, the case was remanded to the RO in December 
2003 in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and VAOPGCPREC 1-2003.  

In a July 2004 rating decision, the RO granted a 30 percent 
rating for the right shoulder disability, effective April 29, 
2004.  The case was then returned to the Board.  Since the 
veteran has essentially been granted staged ratings for his 
right shoulder disability, the Board has separated the issue 
into two parts as indicated in the initial page of this 
decision.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  Prior to April 29, 2004, the veteran's right shoulder 
disability was characterized by limitation of motion above 
shoulder level with pain on motion and functional impairment.  

3.  From April 29, 2004, the veteran's right shoulder 
disability was characterized by limitation of motion to 
shoulder level with pain on motion and functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a right shoulder injury with degenerative joint 
disease have not been met prior to April 29, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2004).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of a right shoulder injury with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

VA letters issued in September 2001 and April 2004 apprised 
the veteran of the information and evidence necessary to 
substantiate his claim for an increased rating for his right 
shoulder disability.  Such correspondence also apprised him 
as to which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim was initially adjudicated 
before the VCAA  notice letters were sent in September 2001 
and April 2004.  Nevertheless, the Court in Pelegrini II 
noted that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in September 2001 
and April 2004 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the most recent transfer and certification of his 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA and private medical reports, as well as several 
VA examination reports.  He has not identified any pertinent 
evidence that has not been obtained that is necessary to the 
adjudication of this claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  As such, the Board finds the VA's 
duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claims.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of those codes 
does not amount to pyramiding under 38 C.F.R. § 4.14, if 
there is evidence of additional disability.  VAOPGCPREC 23-
97.  A similar approach to other diagnostic codes, which do 
not involve limitation of motion, should be utilized.  
VAOPGCPREC 9-98.  

The veteran is right-hand dominant, and his right shoulder 
disability encompasses residuals of a fracture of the humerus 
with degenerative joint disease.  Degenerative or 
osteoarthritis established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5010, including Note 1 (2004).  

For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2004).  

The veteran's right shoulder disability is currently rated 
30 percent disabling under Diagnostic Code 5201, which 
pertains to limitation of motion of the arm.  Limitation of 
motion of the arm at shoulder level is assigned a 20 percent 
disability rating.  Limitation of motion of the major arm to 
midway between the side and shoulder level is assigned a 
30 percent disability rating.  To warrant a 40 percent 
disability rating, the limitation of motion of the major arm 
must be to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).  

A 30 percent rating is also warranted where there is evidence 
of ankylosis of scapulohumeral articulation (major) 
intermediate between favorable and unfavorable (Diagnostic 
Code 5200), or frequent episodes of recurrent dislocation of 
the scapulohumeral joint (major) with guarding of all arm 
movements or malunion of the humerus with marked deformity 
(Diagnostic Code 5202).  A higher rating under Diagnostic 
Code 5202 would require impairment of the humerus by loss of 
head (flail shoulder), nonunion (false flail joint) or 
fibrous union.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202 (2004).  

VA outpatient treatment reports dated from September 1999 to 
April 2000 show that the veteran was seen for complaints of 
right shoulder pain with numbness and tingling.  The 
assessment was arthritis/degenerative joint disease.  

Upon VA examination in May 2000, the veteran reported 
persistent right shoulder rotator cuff pain since a 
motorcycle accident in 1988.  The pain had increased in the 
past six months, especially with exertion of the limb.  
Medication only provided moderate relief.  He also reported 
occasional swelling of the right shoulder.  Tasks that 
required extending his arm were difficult.  Physical 
examination showed that the veteran was right-hand dominant.  
There was some mild tenderness to palpation of the shoulder, 
but there was no swelling.  Flexion was to 130 degrees 
bilaterally; abduction was to 80 degrees on the right and to 
170 degrees on the left.  External rotation was to 65 degrees 
on the right and to 90 degrees on the left; internal rotation 
was to 60 degrees on the right and to 90 degrees on the left.  
X-rays showed a remote fracture deformity of the right 
proximal humerus with no acute osseous injury.  The diagnosis 
was remote fracture deformity of the right proximal humerus 
with significant decreased motion with pain.  

Private medical reports dated in January 2003 indicate that 
the veteran was seen for complaints of a six-week history of 
right shoulder pain.  During those weeks, he noted increasing 
and radiating pain in his right upper extremity.  He had 
minimal pain in the upper trapezius.  He had difficulty with 
abduction and direct weight-bearing.  Distal reaching and 
grasping were also difficult.  Clinical evaluation showed no 
evidence of acute laceration or abrasion of the right 
shoulder.  There was some mild atrophy of the right shoulder 
girdle.  The right shoulder was held about a centimeter 
higher than the left.  Range of motion showed active 
abduction of 130/175.  Mild to moderate lateralization of the 
scapula and moderate to marked scapular instability was 
noted.  Flexion was 165/175 with mild lateralization of the 
scapula and marked scapular instability.  Internal rotation 
was not performed.  He was unable to perform a load and shift 
or sulcus sign.  Motor and distal strength was good.  There 
was a negative Tinel at the fingers, wrist and elbow.  Speed 
test was positive.  There was tenderness in the upper 
trapezius and point tenderness over the right biceps groove.  
The assessment was scapular instability of the right 
shoulder, underlying rotator cuff tendinopathy; post-
operative degenerative joint disease of the right shoulder; 
and biceps tendonitis.  

Upon VA examination in April 2004, the veteran reported 
severe pain in his right shoulder, particularly when 
exercising.  Range of motion of the right shoulder joint is 
flexion to 90 degrees (normal 180) with pain at 40; abduction 
to 80 degrees (normal 180) with pain at 40; external rotation 
to 60 degrees (normal 90) with pain at 20; internal rotation 
to 30 degrees (normal 90) with pain at 20.  The diagnosis was 
post-traumatic degenerative joint disease of the right 
shoulder.  The examiner commented that the veteran had very 
limited range of motion of the right shoulder due to pain and 
lack of endurance that has progressively worsened with 
developing degeneration.  

Based on the evidence of record, the Board finds that an 
increased rating is not warranted for the veteran's right 
shoulder disability because the preponderance of the evidence 
is against the claim.  See Alemany, supra.  From the date of 
his claim until April 29, 2004, the veteran's right shoulder 
manifested limitation of motion above the shoulder level.  
However, with consideration of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, he was awarded a 20 percent rating under 
Diagnostic Code 5201, to reflect his pain on motion and 
functional impairment that resulted from the use of the 
extremity.  More severe limitation of motion and functional 
impairment were not demonstrated prior to April 29, 2004.  
Upon VA examination on that date, the veteran's range of 
motion was more severely restricted.  In fact, his range of 
motion was limited to shoulder level which warrants a 20 
percent rating.  However, the veteran was again granted the 
next higher rating, 30 percent, in accordance with 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, supra, to account for the pain 
on motion and functional impairment demonstrated.  The 
veteran's range of motion was not shown to be limited to 25 
degrees from his side.  Furthermore, additional consideration 
of his complaints of pain and functional impairment would 
result in pyramiding.  See 38 C.F.R. § 4.14 (2004).  
Accordingly, a rating in excess of 30 percent may not be 
assigned.  

Both Diagnostic Code 5200 and 5202 contemplate range of 
motion.  Therefore, a separate rating under either of those 
diagnostic codes would not be appropriate.  Additionally, the 
veteran's injury involved the humerus, not the clavicle or 
scapula.  Therefore, a separate rating under Diagnostic Code 
5203 would also not be appropriate.  

Finally, the Board has also considered whether an increased 
evaluation is warranted for the veteran's right shoulder 
disability on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the disability has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition ever has required frequent 
hospitalization, or that the right shoulder disability alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  


ORDER

A rating in excess of 20 percent for residuals of a right 
shoulder injury with degenerative joint disease prior to 
April 29, 2004 is denied.  

A rating in excess of 30 percent for residuals of a right 
shoulder injury with degenerative joint disease is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



